C. A. 3d Cir. Motions of Chamber of Commerce of the United States of America et al. and National Association of Manufacturers for leave to file briefs as amici curiae granted. Certio-rari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, December 16, 1996. Briefs of respondents are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, January 15, 1997. A reply brief, if any, is to be filed *958pursuant to this Court’s Rule 25.8. Rule 29.2 does not apply.
Justice O’Connor took no part in the consideration or decision of these motions and this petition and will take no part in the consideration or decision of this case.